Citation Nr: 1453700	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  The Veteran died in October 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the appeal was subsequently transferred to the Muskogee, Oklahoma.

In January 2013, the appellant presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

The appellant, through her representative, recently submitted additional evidence directly to the Board.  At that time, the appellant also submitted a written waiver of local consideration of this evidence.  This waiver is now contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected cold injury residuals to the extremities caused osteoarthritis that ultimately led to the Veteran's death.  See, e.g., Board's hearing transcript dated January 2013.  The appellant, through her representative, has also submitted statements from physicians regarding alterative contentions of the Veteran's cause of death.  
The Veteran died in October 2010 at the Oklahoma City VAMC.  The Veteran's amended death certificate's shows pneumonia as an immediate cause of death and lists dementia and osteoarthritis as significant conditions contributing to death.  

In this case, the medical evidence shows that in a February 2004 VA addendum opinion, the Veteran was diagnosed with cold injury residuals to all four extremities and residual arthritis in the fingers, wrists of the bilateral upper extremities, and the first metacarpal phalangeal joint of both feet.  The VA medical professional notes that osteoarthritis-like sequelae of the hands and feet were secondary to the cold injury residuals. 

In March 2004, the Veteran was granted service connection for cold injury residuals to all four extremities and each assigned a 30 percent rating, effective September 25, 2003. 

In January 2011, the appellant contended that the Veteran's arthritis in his spine resulted in a compression of his spine causing pressure on the lungs, and thus, aggravating his pneumonia.  In June 2011, Dr. S. O. submitted a statement confirming the appellant's contention.  Dr. S. O. stated that he amended the death certificate to show osteoporosis; however, the amended death certificate actually shows osteoarthritis.  The Board notes that the specific joint involving the arthritis is not listed on the amended death certificate; however, Dr. S. O. statement indicated he was referring to the Veteran's arthritis of the spine. 

In May 2012, a VA nurse practitioner stated that there,  

	is no indication in review of the medical record that the 	frostbite of the hands and feet lead to the 	osteoarthritis/osteoporosis described in a letter provided by [	Dr. S. O.]."  [t]he Veteran's cause of death of pneumonia 	was less likely than not aggravated beyond its natural 	progression by the Veteran's cold we[a]ther injuries with 	arthritis of the hands and feet. 

See VA medical opinion dated May 2012.  

The VA nurse practitioner reasoned that osteoarthritis is not a systemic disease.  And while the Veteran was diagnosed with osteoarthritis of the feet, hands, spine, and other joints, osteoarthritis was not the result of a cold injury.  Id. 

In a February 2013 brief, the appellant's representative reiterated the appellant's contentions that the Veteran's service-connected cold injury residuals contributed to the cause of the Veteran's death.  The brief provided additional medical opinions concerning the Veteran's cause of death.  In A. C., D.P.M.'s, medical opinion dated October 2012, she provided that the Veteran's cold injury residuals caused pneumonia, which contributed the Veteran's death.  She also indicated that the Veteran was diagnosed with kyphosis, antalgic gait, arthritis, and diminished lung capacity, which resulted in debilitation.  A. C., D.P.M., reasoned the Veteran's debilitation worsened his arthritis and gait, which increases the chances of him devolving of pneumonia and affected his inability recover.  

In Dr. J. E.'s, medical opinion dated February 2013, he stated that the Veteran's "pneumonia was significantly contributed by the kyphosis of his cervical, thoracic and lumbar spine which were contributed and aggravated by his severe cold injuries...."  See Dr. J. E.'s, medical opinion dated February 2013.  A rationale was not provided.

The medical opinions of record are conflicting concerning the Veteran's cause of death.  The medical evidence in this case is unclear and further clarification is necessary to secure a comprehensive medical opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Based on the forgoing, the Board finds that a VA opinion from a VA physician is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from an appropriate VA physician.  The claims file must be provided for review by the examiner and a well-reasoned opinion to the following questions:

(i.)  Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected cold injury residuals to all the extremities, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto?

(ii.)  Is it at least as likely as not that any of the Veteran's service-connected cold injury residuals to all the extremities (a) contributed substantially or materially to death, (b) combined to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death.

(iii.)  Is it at least as likely as not that the Veteran's service-connected cold injury residuals affected his vital organs so as to cause debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other diseases or injury primarily causing death.

In answering questions above, the physician must consider and address the appellant's contentions that the Veteran's cold injury residuals caused the following, which resulted in his death:

(i.)  Osteoarthritis, to include arthritis of the spine.  The physician is to address (a) the VA opinion dated February 2004, (b) Dr. S. O.'s medical opinion dated June 2011, and (c) the VA opinion dated May 2012. 

(ii.)  Osteoporosis.  The physician is to address (a) Dr. S. O.'s medical opinion dated June 2011, and (b) the VA opinion dated May 2012.

(iii.)  Pneumonia.  The physician is to address (a) A.C., DPM's medical opinion dated October 2012 and (b) the VA opinion dated May 2012.

In answering questions above, the physician must also consider and address Dr. J. E.'s opinion, dated February 2013,which states "pneumonia was significantly contributed by the kyphosis of his cervical, thoracic and lumbar spine which were contributed and aggravated by his severe cold injuries."

2.  Thereafter, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative, if any, should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




